Exhibit32.1 Certification Pursuant to 18 U.S.C. Section1350, As Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 I, William L. Bridgford, Chairman of the Board of Bridgford Foods Corporation (the “Company”), certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, that: the Annual Report on Form10-K of the Company for the fiscal year ended October 31, 2014 (the “Report”) fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 780(d)); and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: January 16, 2015 /s/WILLIAM L. BRIDGFORD William L. Bridgford Chairman of the Board (Principal Executive Officer) This certification accompanies the Annual Report on Form 10-K pursuant to Section 13(a) and Section 15(d) of the Securities Exchange Act of 1934 and 18 U.S.C. Section1350 and shall not be deemed filed by the Company for purposes of Section18 of the Securities Exchange Act of 1934.
